In Mandamus. On S.Ct.Prac.R. X(5) determination and on consideration of motions to intervene of Dominion Homes, Inc., Princeton Capital Group, LLC, and Weston Investments, LLC.
It is hereby ordered that the motions of Dominion Homes, Inc., Princeton Capital Group, LLC, and Weston Investments, LLC, be, and hereby are, granted, and that they be, and hereby are, permitted to intervene as respondents.
Cook, J., not participating.
It is further ordered that an alternative writ be, and hereby is, granted.
Cook, J., not participating.